                        Case 20-19836-AJC            Doc 40   Filed 12/08/20    Page 1 of 2




           ORDERED in the Southern District of Florida on December 7, 2020.



                                                                A. Jay Cristol, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________




                                       UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                                MIAMI DIVISION
                                               www.flsb.uscourts.gov

            In re:   Marco Barrios                                      Case No.: 20-19836-AJC
                     Maria Barrios
                                                                        Chapter 13
                             Debtors            /


             AGREED ORDER CONTINUING MOTION TO VALUE AND DETERMINE SECURED
                      STATUS OF LIEN ON PERSONAL PROPERTY HELD BY
                             CAPITAL ONE AUTO FINANCE [#18]

                     THIS MATTER having come to be heard on November 17. 2020 at 9:00 AM, upon

            Debtor’s Motion to Value and Determine Secured Status of Lien on Personal Property Held by

            Capital One Auto Finance [herein “Motion”; ECF#18], and the Court noting the agreement of the

            parties to continue the matter, IT IS;

                     ORDERED AND ADJUDGED:

                     The hearing on the Motion is CONTINUED to:

                                  Date: January 26, 2021
                                  Time: 9:00 a.m.
                                  Location: By telephone through Court Solutions LLC
                 Case 20-19836-AJC                     Doc 40          Filed 12/08/20              Page 2 of 2



Until further notice or unless directed otherwise, the court will ONLY hold telephonic hearings.
The following telephonic service provider Court Solutions (917) 746−7476 will be permitted in
ALL matters. Individuals not represented by counsel will be able to use the telephonic services
FREE of charge. All attorneys shall advise their clients NOT to appear at the courthouse.

                                                                ###
The Law Office of Robert Sanchez, P.A., is hereby directed to mail a conformed copy of this order to all affected parties.
